      Case 2:18-cv-00152-LGW-BWC Document 1 Filed 12/28/18 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF GEORGIA
                                BRUNSWICK DIVISION

MISTY SPEARS,                                    )
                                                 )
       Plaintiff,                                )
                                                 )
       v.                                        )   CIVIL ACTION
                                                 )   FILE NO. 2:18-cv-152
WAL-MART INC.,                                   )
                                                 )
       Defendant.                                )
                                                 )


                                    NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. § 1446, Defendant Wal-Mart Inc. (improperly identified as “Wal-

Mart, Inc.” by Plaintiff), files this Notice of Removal in the United States District Court for the

Southern District of Georgia, Brunswick Division, and invokes this Court’s jurisdiction over this

matter on the following grounds:

                                                1.

       This personal-injury action was commenced on or about September 26, 2018 by the filing

of the original Summons and Complaint in the Superior Court of Camden County, Georgia,

styled MISTY SPEARS v. WALMART, INC., Civil Action File No. SUCV2018000585.

Attached hereto as Composite Exhibit “A” are copies of all pleadings and orders served upon

Defendant in such action to date.

                                                2.

       This case is subject to removal under 28 U.S.C. § 1332.
      Case 2:18-cv-00152-LGW-BWC Document 1 Filed 12/28/18 Page 2 of 5




                                               3.

       Walmart, Inc. is not the proper defendant in this action. (See Exhibit “A”, Defendant’s

First Defense, Answer). Defendant identifies Wal-Mart Stores East, LP as the correct Defendant.

Wal-Mart Stores East, LP, is an indirectly, wholly-owned subsidiary of Walmart Inc. which is a

Delaware corporation.

                                               4.

       WSE Management, LLC is the general partner of Wal-Mart Stores East, LP with its

citizenship in Delaware and WSE Investment, LLC is the limited partner of Wal-Mart Stores

East, LP with its citizenship in Delaware.

                                               5.

       The sole member of WSE Management, LLC and WSE Investment, LLC is Wal-Mart

Stores East, LLC (f/k/a Wal-Mart Stores East, Inc.), an Arkansas limited liability company

whose principal place of business is Bentonville, Arkansas.

                                               6.

       The sole member of Wal-Mart Stores, East, LLC is Wal-Mart Inc.

                                               7.

       Wal-Mart Inc. is a publicly traded Delaware corporation whose principal place of

business is Bentonville, Arkansas.

                                               8.

       Plaintiff is a Florida resident.




                                               2
        Case 2:18-cv-00152-LGW-BWC Document 1 Filed 12/28/18 Page 3 of 5




                                                        9.

        With respect to removal on the basis of diversity jurisdiction, this removal is timely

because it has been filed within thirty (30) days after receipt by Defendant, through service or

otherwise, a copy of an “other paper” from which Defendant ascertained this case is removable.

On December 6, 2018, Defendant received Plaintiff’s Discovery Responses indicating for the

first time that Plaintiff’s damages exceeded $75,000.00.1 (Plaintiff’s Responses to Defendant’s

First Interrogatories).

                                                       10.

        Plaintiff’s Complaint seeks recovery for substantial past and future medical damages.

(Exhibit “A”, Complaint at ¶ 24, 25, and Plaintiff’s Prayer for Relief). Plaintiff’s alleged past

medical expenses alone are $61,105.00. Plaintiff is continuing to treat for her alleged injuries.

(Id.). Plaintiff also seeks general compensatory damages for lost work income and pain and

suffering. (Exhibit “A”, Complaint at ¶ 24, 25, and Plaintiff’s Prayer for Relief. Therefore, the

amount in controversy, exclusive of interest and costs, between Plaintiff and Defendant is

continuing and will exceed $75,000.00.

                                                       11.

        This Court has jurisdiction of this matter pursuant to 28 U.S.C. § 1332 (a) because

complete diversity exists between the parties and the amount in controversy is continuing and

exceeds $75,000.00.

                                                       12.

        By service of a copy of this Notice of Removal as evidenced by the Certificate of Service

attached, Defendants hereby give notice of such removal to Plaintiff.

1
  Due to concerns over public accessibility to personal information and HIPAA-protected information, Defendant
has not attached the actual responses, but is willing to provide the same to the Court for in-camera review upon
request.

                                                         3
      Case 2:18-cv-00152-LGW-BWC Document 1 Filed 12/28/18 Page 4 of 5




       Wherefore, Defendant prays that this Court take cognizance and jurisdiction over this

claim from the Superior Court of Camden County, Georgia, and that this action shall proceed as

removed and under this Court’s jurisdiction under 28 U.S.C. §1332.

       This 28th day of December, 2018.

                                            DREW, ECKL & FARNHAM, LLP

                                            /s/ Lisa N. Higgins
                                            Hall F. McKinley
                                            Georgia Bar No. 495512
                                            Lisa N. Higgins
                                            Georgia Bar No. 352020
777 Gloucester Street, Suite 305            M. Waite Thomas
Brunswick, GA 31520                         Georgia Bar No. 617667
Hmckinley@deflaw.com                        Attorneys for Defendant
Lhiggins@deflaw.com
Wthomas@deflaw.com




                                               4
      Case 2:18-cv-00152-LGW-BWC Document 1 Filed 12/28/18 Page 5 of 5




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                               BRUNSWICK DIVISION

MISTY SPEARS,                                    )
                                                 )
       Plaintiff,                                )
                                                 )
       v.                                        )   CIVIL ACTION
                                                 )   FILE NO.
WAL-MART, INC.,                                  )
                                                 )
       Defendant.                                )
                                                 )


                                CERTIFICATE OF SERVICE

       This is to certify that I have this day served all parties in this case in accordance with the

directives from the Court Notice of Electronic Filing (“NEF”), which was generated as a result of

electronic filing and by depositing a copy of same in the U.S. mail, with proper postage prepaid

and addressed:

                                      Bradley S. Robinson
                                       Farah & Farah, P.A.
                                7 East Congress Street, Suite 605
                                   Savannah, Georgia 31401


       This 28th day of December, 2018.


                                                     DREW, ECKL & FARNHAM, LLP

                                                     /s/ Lisa N. Higgins
                                                     Lisa N. Higgins
                                                     Georgia Bar No. 352020
                                                     Attorney for Defendant
777 Gloucester Street
Suite 305
Brunswick, Georgia 31520
(912) 280-9662
wthomas@deflaw.com

                                                 5
